                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                                   )
HEALTHPLAN SERVICES, INC.,         )
                                   )
     Plaintiff,                    )
                                   )
vs.                                )    Case No. 8:18-cv-2608-T-23AAS
                                   )
RAKESH DIXIT, et al.,              )
                                   )
     Defendants.                   )
                                   )


            DEFENDANTS’ NOTICE OF FILING: E-MAIL FROM
  OPPOSING COUNSEL STATING OPPOSITION TO EMERGENCY MOTION FOR
 WITHDRAWAL OF DUSTIN D. DEESE AS COUNSEL FOR DEFENDANTS [Doc. 236]

       Defendants, Rakesh Dixit, KnowMentum, Inc., and Media Shark Productions, Inc.

(collectively “Defendants”), give notice of filing attached Exhibit “A”:


       E-mail from opposing counsel stating opposition to Emergency Motion for

       Withdrawal of Dustin D. Deese as Counsel for Defendants Rakesh Dixit,

       Knowmentum, Inc., Media Shark Productions, Inc., and Defendant/Counter-

       Plaintiff E-Integrate, Inc. [Doc. 236]


                                CERTIFICATE OF SERVICE

       I CERTIFY that on December 23, 2019, a true and accurate copy of this filing was filed

via the CM/ECF electronic filing system through which copies are served by email to all counsel

of record.

Dated: December 23, 2019.



                                            Page 1 of 2
         Respectfully submitted,

         /s/ Dustin D. Deese
         Dustin D. Deese, Esq.
         Florida Bar No. 634441
         Primary: dustin@deeselegal.com
         DUSTIN D. DEESE, P.A.
         P.O. Box 1720
         Dade City, FL 33526
         Tel.: 813-517-9732
         Fax: 813-574-2664
         Attorney for Rakesh Dixit, KnowMentum,
         Inc., Media Shark Productions, Inc., and E-
         Integrate, Inc.




Page 2 of 2
From: "Fernandez, Alex" <afernandez@brinksgilson.com>
Date: December 23, 2019 at 9:17:31 AM EST
To: Dustin Deese <dustin@deeselegal.com>
Cc: HPSv.Dixit et al Litigation Group <HPSvDixitetalLitigationGroup@brinksgilson.com>
Subject: Emergency Motion

Dustin,

Immediately inform the Court that no meet and confer was had prior to your filing your “emergency“
motion and that we are opposed.

We expect you to hand over the laptop and hard drives as ordered or we will seek sanctions against you
personally.

Alex




                             EXHIBIT "A"
